Citation Nr: 0812136	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Muskogee, Oklahoma.  The transcript of that hearing is of 
record.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, which he says began during active 
military service.  Service medical records dated in September 
1979 confirm that he was referred for psychiatric assessment 
due to "multiple behavior problems."  Diagnostic 
impressions were defined as severe mixed-type personality 
disorder with explosive passive-aggressive and hysterical 
traits as well as severe chronic mixed drug abuse.  

Post-service medical records reflect outpatient treatment 
for, and evaluation of, a psychiatric disorder variously 
characterized as a bipolar disorder and a recurrent major 
depressive disorder with psychosis.  In November 2006, a VA 
psychologist who had treated the veteran since February 2006 
and who had reviewed his service medical records concluded 
that he was not given a comprehensive evaluation to determine 
an accurate diagnosis during his active military duty.  
Further, the psychologist explained that she had not 
personally observed any personality disorder of the veteran.  
The psychologist believed that a diagnosis of a bipolar 
disorder was appropriate.  

In March 2007 the veteran was accorded a VA mental disorders 
examination.  Upon a review of the claims folder and an 
interview with the veteran, the examiner diagnosed, on 
Axis I, a bipolar disorder, depressed type but did not offer 
an opinion as to etiology of this disability.  Instead, the 
examiner stated that he "would be resorting to mere 
speculation to make a determination when the veteran's 
bipolar disorder actually began."  

Although the evidence of record in the present case confirms 
that the veteran was found to have a personality disorder in 
service, the claims folder also contains competent medical 
evidence suggesting that this in-service psychiatric 
assessment may have been flawed.  In light of this fact, as 
well as the fact that the claims folder contains competent of 
a currently diagnosed psychiatric disability, the Board 
concludes that a remand of the veteran's service connection 
claim is necessary.  On remand, the veteran should be 
accorded a pertinent VA examination to determine the nature, 
extent, and etiology of his diagnosed psychiatric disorder.  

In addition to the foregoing, the veteran testified during 
his October 2007 Board hearing that he has applied for Social 
Security Administration (SSA) disability benefits.  On 
remand, an attempt should be made to procure, and to 
associate with the claims folder, copies of records of any 
decision granting SSA disability benefits to the veteran as 
well as the medical records used in support of any such 
award.  

Further, the Board notes that the veteran receives VA medical 
care for his psychiatric condition.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c).  On remand a request should be made for 
all records of VA psychiatric treatment that the veteran has 
received since November 2006.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all records of psychiatric 
treatment that the veteran has received at 
the Muskogee VA Medical Center since 
November 2006.  

2.  Contact SSA and request a copy of any 
decision awarding disability benefits to 
the veteran as well as medical records 
supporting any such decision.  If a final 
decision has not yet been issued, that 
fact should be annotated in the claims 
folder.  

3.  Thereafter, schedule the veteran for 
an examination by an appropriate 
specialist to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report that the 
claims file was reviewed.  All indicated 
tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to opine as to 
whether it is at least as less likely than 
not (a 50% probability or greater) that a 
current psychiatric disorder is associated 
in any way to the veteran's active 
military service.  A rationale for this 
opinion must be set forth in the report 
provided.

4.  Thereafter, readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


